APPLICATION FOR REHEARING
No. 3257.
Decided July 16, 1941.
BY THE COURT:
The above-entitled cause is now being determined on application of William E. Cook, defendant-appellee, for rehearing. A lengthy memoranda accompanies the application. Our attention is called to some discrepancies in our factual statements, none of which we consider important, except one. It appears that in our original opinion we failed to discover the amended answer of the administratrix. This amended answer contains the aver*232ment that the estate of Emma L. Cook did not contain sufficient personal property to pay all just debts of the decedent, whereas the original answer alleged that there was sufficient personal property to pay .all just debts.
Of course the real estate of which Mrs. Cook died seized will be subject to the payment of her just debts, and thereby our original opinion will be altered so as to provide for their payment either directly by the two daughters Mrs. Ayres and Mrs. Spears or if sold, through an executor’s sale, the balance of the proceeds after the payment of debts will be distributed to the two daughters, share and share alike. The remainder of the supporting memoranda was largely a reargument of the questions considered before releasing our written opinion.
The application for rehearing will be denied.
HORNBECK & BARNES, JJ., concur.